Citation Nr: 1454242	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 28, 2011, and in excess of 50 percent from February 28, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Aires Robinson, Agent


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an initial 30 percent rating, which was increased to 50 percent from February 28, 2011, in a January 2013 rating decision.  

The Veteran testified at a Travel Board hearing that was chaired by a Veterans Law Judge (VLJ) at the Seattle RO in August 2010.  The VLJ who conducted that hearing has since retired. 

In November 2010, the Board denied the other issue appealed, entitlement to service connection for tinnitus; and remanded the issue of entitlement to an initial rating in excess of 30 percent for PTSD for additional development.  

In December 2011, the Veteran revoked the Power of Attorney in favor of the accredited agent reflected above.  

In September 2014, the Veteran testified at a Travel Board hearing that was chaired by the undersigned VLJ at the Seattle RO.  

During the pendency of the appeal, the Veteran has claimed, in essence, that his service-connected disabilities prevent him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected PTSD.  Presently, an initial 30 percent disability rating is assigned prior to February 28, 2011, and a 50 percent rating is assigned thereafter.  

At the Board hearing in September 2014, the Veteran submitted additional evidence.  He did not waive initial AOJ consideration of the evidence and the representative requested a remand.  Therefore, the Board finds that a remand for AOJ review of this evidence followed by the issuance of a supplemental statement of the case is required.  See 38 C.F.R. § 20.1304(c).

In addition, when a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination or the disability may have worsened, a new examination is required.  

The most recent VA examination of the Veteran's PTSD was in February 2011.  At the September 2014 Board hearing, he testified that his PTSD symptoms are not only worse than reflected in the assigned ratings but also worse since VA examination.  He stated that he has suicidal ideation, at times, and that PTSD caused him to retire in 2013.  Given that the most recent VA examination to assess the Veteran's PTSD was conducted over three years ago and that his symptoms may have worsened, the Board finds that a new VA examination is necessary to determine the current degree of severity of the Veteran's PTSD.  

The evidence of record also raises the issue of entitlement to TDIU.  As such, this claim is properly before the Board as it is part and parcel with the above-captioned initial increased rating claim.  See Rice, 22 Vet. App. at 453-54.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the initial rating claim, but was not addressed by the RO, the claim is remanded to the RO.  

In addition, during the September 2014 Board hearing, the Veteran testified to having had recent treatment by a VA psychiatrist.  On remand, the more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a notice letter with respect to entitlement to a TDIU to the Veteran.  Also, provide VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  

2.  Obtain the Veteran's more recent treatment records (dated since June 2012) from the VA Puget Sound Health Care System.  

3.  Thereafter, schedule the Veteran for a VA PTSD examination by a psychologist or psychiatrist to ascertain the severity and manifestations of his service-connected PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

In addition to providing an opinion as to the severity of the Veteran's PTSD symptoms, the examiner should provide an opinion concerning the impact of the service-connected PTSD on the Veteran's ability to work, to include whether it precludes him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background, during the appeal period (from 2006).

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

